100 N.Y.2d 637 (2003)
GEORGE MISIRLAKIS et al., Appellants,
v.
EAST COAST ENTERTAINMENT PROPERTIES, INC., et al., Respondents.
Court of Appeals of the State of New York.
Submitted August 4, 2003.
Decided October 30, 2003.
Motion, insofar as it seeks leave to appeal from the Appellate Division order that affirmed Supreme Court's order dismissing the complaint, denied; motion, insofar as it seeks leave to appeal from the Appellate Division order dismissing the appeal to that Court, dismissed as untimely (see CPLR 5513 [b]).